Opinion issued October 29, 2012.




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-12-00746-CV
                          ———————————
                     IN RE ANGEL LOZANO, Relator



           Original Proceeding on Petition for Writ of Mandamus



                        MEMORANDUM OPINION

      Relator, Angel Lozano, has filed a petition for writ of mandamus,

challenging the trial court’s order denying his motion to compel production of
documents.1 Relator also seeks sanctions for his preparation of the motion to

compel and motion for reconsideration in the trial court and this mandamus.

      We deny the petition for writ of mandamus.

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.

Justice Sharp would grant Mandamus.




1
      The underlying case is Angel Lozona v. Neal & Neal., LLC Michael Neal and
      Cynthia Neal, No. 2010-61483, in the 334th District Court of Harris County,
      Texas, the Honorable Kenneth Wise presiding.
                                         2